Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claims 3-5, 7-8, 10, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9, replace “the ionic liquid” with –the at least one ionic liquid--. 
Claim 2, line 2, the limitation, “an ionic liquid having an electrochemical window greater than 5 V” is confusing.  Is this in addition to the at least one ionic liquid composition claimed in claim 1?
Claim 3, line 2, the limitation, “an ionic liquid having an electrochemical window of greater than 5.5 V” is confusing.  Is this in addition to the ones claimed in claims 1 and 2?
Claim 4, line 2, the limitation, “an ionic liquid having an electrochemical window of greater than 5.5 V” is confusing.  Is this in addition to the ones claimed in claims 1-3?
Claim 5, line 2, the limitation, “an ionic liquid having an electrochemical window in the range of 4 to 6 V” is confusing.  Is this in addition to the ones claimed in claims 1-4?
	Claims 5 is confusing.  How can the electrochemical window be between 4 and 5.5  V when minimum window is greater than 5.5 V (claim 4)?
Claim 7, line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8, line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10, line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation "the sole power source" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is confusing.  Should claim 18 be in independent form?  If not, the limitation, “an electrical device”, “a supercapacitor”, etc. is confusing.  Are these in addition to the ones already claimed?
Claim 18, line 9, replace “the ionic liquid” with –the at least one ionic liquid--.
Claim 19, line 9, replace “the ionic liquid” with –the at least one ionic liquid--.
Claim 20, line 9, replace “the ionic liquid” with –the at least one ionic liquid--.


Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 13-15 of copending Application No. 15454063 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 1, ‘063 discloses an electrical device configured to be charged by a supercapacitor operating at an operating voltage in the range 4.5 to 5.5 v without significant long-term redox degradation of its associated electrolyte, characterised in that the supercapacitor comprises (C: 6, L:1-3):
•    at least one anode and/or at least one cathode optionally including a graphene and/or carbon nanotube component (C: 6, L: 4-5);

•    at least one ionic liquid composition having an electrochemical window of greater than 4.5 volts (C: 6, L: 8-9); and
•    a control means for maintaining the ionic liquid at a temperature in the range 40°C to 800°C (80°C) and/or a viscosity in the range 1 to 50 centipoise whilst the supercapacitor is subjected to the operating voltage (C: 6, L: 10-12).
Regarding claim 2, ‘063 discloses the supercapacitor employs an ionic liquid having an electrochemical window of greater than 5v (C: 13, L: 1-2).
Regarding claim 3, ‘063 discloses the supercapacitor employs an ionic liquid having an electrochemical window of greater than 5.5v (C: 14, L: 1-2).
Regarding claim 4, ‘063 discloses the supercapacitor employs an ionic liquid having an electrochemical window of greater than 5.5v (C: 14, L: 1-2).
Regarding claim 5, ‘063 discloses the supercapacitor employs an ionic liquid having an electrochemical window in the range 4 to 6 v (C: 15, L: 1-2).
Regarding claim 6, ‘063 discloses the claimed invention.  The limitation, “a portable electrical device” is an intended use for the supercapacitor.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 7, ‘063 discloses the claimed invention.  The limitation, ”the portable electrical device comprises an electrically powered tool such as a cordless electrically powered tool” is an intended use for the supercapacitor.  It has been held 
Regarding claim 8, ‘063 discloses the claimed invention.  The limitation, “the portable electrical device comprises a domestic appliance such as a cordless domestic appliance” is an intended use for the supercapacitor.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 9, ‘063 discloses the claimed invention.  The limitation, “the portable electrical device comprises a personal electrical device” is an intended use for the supercapacitor.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 10, ‘063 discloses the claimed invention. The limitation, “the personal electrical device comprises a smartphone, a radio, a CD player, a DVD player, a tablet, a laptop computer, or a warn item such as a watch” is an intended use for the supercapacitor.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 11, ‘063 discloses the claimed invention.  The limitation, “the electrical device comprises the supercapacitor” is an intended use for the supercapacitor.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 12, ‘063 discloses the claimed invention.  The limitation, “the supercapacitor is the sole power source of the electrical device” is an intended use for the supercapacitor.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 13, ‘063 discloses the claimed invention.  The limitation, “wherein the electrical device comprises a rechargeable battery, and wherein the supercapacitor is configured to charge the device in conjunction with the rechargeable battery” is an intended use for the supercapacitor.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 14, ‘063 discloses the supercapacitor is configured to charge the electrical device directly.
Regarding claim 15, ‘063 discloses the claimed invention.  The limitation, “the supercapacitor is configured to charge the rechargeable battery, and wherein the rechargeable battery is configured to charge the electrical device directly” is an intended use for the supercapacitor.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)..
Regarding claim 16, ‘063 discloses the claimed invention.  The limitation, “the supercapacitor is a separate ancillary component to the electrical device” is an intended use for the supercapacitor.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 17, ‘063 discloses the claimed invention.  The limitation, the electrical device comprises a rechargeable battery configured to charge the electrical device directly, and wherein the supercapacitor is configured to charge the rechargeable battery” is an intended use for the supercapacitor.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 18, as best understood, ‘063 discloses an electrical device configured to be charged by a supercapacitor operating at an operating voltage in the 
•    at least one anode and/or at least one cathode optionally including a graphene and/or carbon nanotube component (C: 6, L: 4-5);
•    an intermediate porous membrane located between the anode(s) and the cathode(s) (C: 6, L: 6-7);
•    at least one ionic liquid composition having an electrochemical window of greater than 4.5 volts (C: 6, L: 8-9); and
•    a control means for maintaining the ionic liquid at a temperature in the range 40°C to 800°C (80°C) and/or a viscosity in the range 1 to 50 centipoise whilst the supercapacitor is subjected to the operating voltage (C: 6, L: 10-12).
The limitation, “a system comprising an electric device according to claim 16” is an intended use for the supercapacitor.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 19, ‘063 discloses an electrical device configured to be charged by a supercapacitor operating at an operating voltage in the range 4.5 to 5.5 v without significant long-term redox degradation of its associated electrolyte, characterised in that the supercapacitor comprises (C: 6, L:1-3):
•    at least one anode and/or at least one cathode optionally including a graphene and/or carbon nanotube component (C: 6, L: 4-5);

•    at least one ionic liquid composition having an electrochemical window of greater than 4.5 volts (C: 6, L: 8-9); and
•    a control means for maintaining the ionic liquid at a temperature in the range 40°C to 800°C (80°C) and/or a viscosity in the range 1 to 50 centipoise whilst the supercapacitor is subjected to the operating voltage (C: 6, L: 10-12).
The limitation, “a power tool” is an intended use for the supercapacitor.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 20, ‘063 discloses an electrical device configured to be charged by a supercapacitor operating at an operating voltage in the range 4.5 to 5.5 v without significant long-term redox degradation of its associated electrolyte, characterised in that the supercapacitor comprises (C: 6, L:1-3):
•    at least one anode and/or at least one cathode optionally including a graphene and/or carbon nanotube component (C: 6, L: 4-5);
•    an intermediate porous membrane located between the anode(s) and the cathode(s) (C: 6, L: 6-7);
•    at least one ionic liquid composition having an electrochemical window of greater than 4.5 volts (C: 6, L: 8-9); and

The limitation, “A laptop, smart phone or tablet” is an intended use for the supercapacitor.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz et al. (Ionic liquid-solvent mixtures as supercapacitor electrolyte for extreme temperature operation) in view of Tabuchi et al. (US 5,172,307)
Regarding claim 1, as best understood, Ruiz et al. disclose a supercapacitor comprising:
•    an anode (section 2.3 EDLC fabrication) and a cathode (section 2.3 EDLC fabrication);

•    at least one ionic liquid composition having an electrochemical window of greater than 4.5 volts (section 2.3 EDLC fabrication – table 1 – PYR14 TFSI & PC – 5.90 V); and
•    a control means (propylene carbonate) for maintaining a viscosity in the range 1 to 50 centipoise whilst the supercapacitor is subjected to an operating voltage (Table 1 – PYR14 TFSI & PC – 6.2 cP).
Ruiz et al. disclose the claimed invention except for the operating voltage of the supercapacitor is between 4.5 V to 5.5 V.
Tabuchi et al. disclose a supercapacitor having an operating voltage of 5 V (example 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the electrolyte of Ruiz et al. into the supercapacitor of Tabuchi et al., since such a modification would form a supercapacitor having an electrolyte with extreme temperature operation. 
The limitation, “an electrical device configured to be charged by a supercapacitor” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 2-4, as best understood, Ruiz et al. disclose the supercapacitor employs an ionic liquid having an electrochemical window of greater than 5.5 V (6.2 cP – table 1 – PYR14 TFSI & PC).
Regarding claim 5, as best understood, Ruiz et al. disclose the supercapacitor employs an ionic liquid having an electrochemical window in the range 4 to 6 v (5.53 cP – table 1 – PYR14 TFSI & ACN).
Regarding claim 6, as best understood, Ruiz et al. disclose the claimed invention.  The limitation, “the electrical device is a portable electrical device” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 7, as best understood, Ruiz et al. disclose the claimed invention.  The limitation, “the portable electrical device comprises an electrically powered tool such as a cordless electrically powered tool” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 8, as best understood, Ruiz et al. disclose the claimed invention.  The limitation, “the portable electrical device comprises a domestic appliance such as a cordless domestic appliance” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be 
Regarding claim 9, as best understood, Ruiz et al. disclose the claimed invention.  The limitation, “the portable electrical device comprises a personal electrical device” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 10, as best understood, Ruiz et al. disclose the claimed invention.  The limitation, “the personal electrical device comprises a smartphone, a radio, a CD player, a DVD player, a tablet, a laptop computer, or a warn item such as a watch” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 11, as best understood, Ruiz et al. disclose the claimed invention.  The limitation, “the electrical device comprises the supercapacitor” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 12, as best understood, Ruiz et al. disclose the claimed invention.  The limitation, “the supercapacitor is the sole power source of the electrical 
Regarding claim 13, as best understood, Ruiz et al. disclose the claimed invention.  The limitation, “the electrical device comprises a rechargeable battery, and wherein the supercapacitor is configured to charge the device in conjunction with the rechargeable battery” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 14, as best understood, Ruiz et al. disclose the claimed invention. The limitation, “the supercapacitor is configured to charge the electrical device directly” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 15, as best understood, Ruiz et al. disclose the claimed invention.  The limitation, “the supercapacitor is configured to charge the rechargeable battery, and wherein the rechargeable battery is configured to charge the electrical device directly” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate 
Regarding claim 16, as best understood, Ruiz et al. disclose the claimed invention.  The limitation, “the supercapacitor is a separate ancillary component to the electrical device” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 17, as best understood, Ruiz et al. disclose the claimed invention.  The limitation, “the electrical device comprises a rechargeable battery configured to charge the electrical device directly, and wherein the supercapacitor is configured to charge the rechargeable battery” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 18, as best understood, Ruiz et al. disclose a supercapacitor comprising:
•    an anode (section 2.3 EDLC fabrication) and a cathode (section 2.3 EDLC fabrication);
•    an intermediate porous membrane located between the anode and the cathode (section 2.3 EDLC fabrication);

•    a control means (propylene carbonate) for maintaining a viscosity in the range 1 to 50 centipoise whilst the supercapacitor is subjected to an operating voltage (Table 1 – PYR14 TFSI & PC – 6.2 cP).
Ruiz et al. disclose the claimed invention except for the operating voltage of the supercapacitor is between 4.5 V to 5.5 V.
Tabuchi et al. disclose a supercapacitor having an operating voltage of 5 V (example 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the electrolyte of Ruiz et al. into the supercapacitor of Tabuchi et al., since such a modification would form a supercapacitor having an electrolyte with extreme temperature operation. 
The limitation, “a system comprising an electrical device configured to be charged by a supercapacitor” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 19, as best understood, Ruiz et al. disclose a supercapacitor comprising:
•    an anode (section 2.3 EDLC fabrication) and a cathode (section 2.3 EDLC fabrication);

•    at least one ionic liquid composition having an electrochemical window of greater than 4.5 volts (section 2.3 EDLC fabrication – table 1 – PYR14 TFSI & PC – 5.90 V); and
•    a control means (propylene carbonate) for maintaining a viscosity in the range 1 to 50 centipoise whilst the supercapacitor is subjected to an operating voltage (Table 1 – PYR14 TFSI & PC – 6.2 cP). 
Ruiz et al. disclose the claimed invention except for the operating voltage of the supercapacitor is between 4.5 V to 5.5 V.
Tabuchi et al. disclose a supercapacitor having an operating voltage of 5 V (example 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the electrolyte of Ruiz et al. into the supercapacitor of Tabuchi et al., since such a modification would form a supercapacitor having an electrolyte with extreme temperature operation. 
The limitation, “a power tool comprising a supercapacitor” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 20, as best understood, Ruiz et al. disclose a supercapacitor comprising:

•    an intermediate porous membrane located between the anode and the cathode (section 2.3 EDLC fabrication);
•    at least one ionic liquid composition having an electrochemical window of greater than 4.5 volts (section 2.3 EDLC fabrication – table 1 – PYR14 TFSI & PC – 5.90 V); and
•    a control means (propylene carbonate) for maintaining a viscosity in the range 1 to 50 centipoise whilst the supercapacitor is subjected to an operating voltage (Table 1 – PYR14 TFSI & PC – 6.2 cP).
Ruiz et al. disclose the claimed invention except for the operating voltage of the supercapacitor is between 4.5 V to 5.5 V.
Tabuchi et al. disclose a supercapacitor having an operating voltage of 5 V (example 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the electrolyte of Ruiz et al. into the supercapacitor of Tabuchi et al., since such a modification would form a supercapacitor having an electrolyte with extreme temperature operation. 
The limitation, “A laptop, smart phone or tablet comprising a supercapacitor” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848